Citation Nr: 0630842	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran had active service from June 23, 1988 to 
September 9, 1988 and served on periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
while in the Tennessee Army National Guard from October 1986 
to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for residuals of a 
right ankle sprain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).   

Service medical records show that the veteran was treated for 
a severe right ankle sprain in June and July 1987.  He was 
given crutches, told not to bear any weight on his ankle and 
given limitation codes B and C (no crawling, stooping, 
running, jumping, marching, or standing for long periods).  
It appears from the record that, three weeks after the 
injury, his right ankle was placed in a cast for two weeks.  
He was kept on limitations codes B and C for several days 
after the cast was removed.  June 1988 Reports of Medical 
Examination and History do not reflect any ankle problems; 
however, the veteran's June 1992 Report of Medical History 
indicates he was having foot trouble.  A November 1997 Report 
of Medical History shows he had no medical limitations due to 
his right ankle injury.  

A post-service private medical record from February 2002 
reveals the impression that the veteran had arthralgia of the 
right ankle and status post previous right ankle sprain.  A 
contemporaneous x-ray report shows a small heel spur and no 
evidence of acute injury involving the right ankle.  A 
November 2005 private medical examination report indicates 
that the veteran has stiffness, popping and pain in the right 
ankle, that he could not stand for long periods of time 
without a great deal of pain and that the veteran has right 
ankle instability and chronic right ankle pain.  

The duty to assist includes obtaining treatment records and 
providing a VA medical examination or opinion when necessary 
for an adequate determination.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Except for private medical records 
from February to August 2002 and a private medical 
examination report from November 2005, the most recent 
medical records in the claims file are the veteran's National 
Guard November 1997 Reports of Medical Examination and 
History.  On remand, VA should attempt to obtain any recent 
medical records regarding treatment for the veteran's claimed 
right ankle disorder.  After receipt of medical records, the 
veteran should be scheduled for an orthopedic examination for 
an opinion as to the etiology of any right ankle disorder 
diagnosed on examination, including whether it was incurred 
in, or was aggravated by ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim and (2) includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2. VA should ask the veteran to identify 
all health care providers that have 
treated him for his right ankle since his 
June 1987.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  If the records are unavailable, 
please have the provider(s) so indicate.

3. After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
After all relevant evidence in the claims 
file is reviewed, the specialist should 
offer an opinion as to whether the 
veteran has a right ankle disorder and, 
if so, whether it is at least as likely 
as not (50 percent or more probability) 
that such disorder began during, was 
aggravated (worsened) by, or was the 
result of some incident of military 
service, to include ACDUTRA or INACDUTRA.  
If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

4. After the above development has been 
completed, VA should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


